IN THE SUPREME COURT OF THE STATE OF NEVADA


 IN THE MATTER OF DISCIPLINE OF                          No. 84663
 HAMPTON M. YOUNG, BAR NO. 11.



                                                            JUN 2 2 2022


                                                             IEF 0


             ORDER IMPOSING RECIPROCAL DISCIPLINE
                  AND SUSPENDING ATTORNEY
             This is a petition under SCR 114 to reciprocally discipline
attorney Hampton M. Young based on his one-year suspension in Wyoming
for violations of Wyoming Rules of Professional Conduct 1.15 (safekeeping
property belonging to clients or others) and 5.3 (oversight of nonlawyer
assistants). In the Wyoming disciplinary proceedings, Young stipulated
that he failed to maintain proper trust account records; improperly
commingled personal, business, and client funds; and failed to adequately
supervise his legal assistant, resulting in the legal assistant embezzling
thousands of dollars of client and firm funds.1
             Under SCR 114(4), this court must impose identical reciprocal
discipline unless the attorney demonstrates or this court determines that
(1) the other jurisdiction failed to provide adequate notice, (2) the other
jurisdiction imposed discipline despite a lack of proof of misconduct, (3) the
established misconduct warrants substantially different discipline in this
jurisdiction, or (4) the established misconduct does not constitute


      1No   clients were found to be harmed by Young's legal assistant's
actions.



                                                            33- 111,13
misconduct under Nevada's professional conduct rules. We conclude that
none of the exceptions apply, and so we grant the petition for reciprocal
discipline. Accordingly, we hereby suspend Young for one year from the
date of this order. The parties shall comply with SCR 115 and SCR 121.1.
           It is so ORDERED.




                                          / -14.A venA                J.
                                        Hardesty


                                                                      J.
                                             A14"
                                        Stiglich
                                                       •

                                                   erA
                                                 Cdi                  J.
                                        Cadish


                                          LIZA,,,eAD                  J.
                                        Silver


                                                   pidett city        J.
                                        Pickering



                                        Herndon
                                                 (,4                  J.




cc:   Bar Counsel, State Bar of Nevada
      Hampton M. Young, Jr.
      Executive Director, State Bar of Nevada
      Admissions Office, United States Supreme Court



                                   2